DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/817565 filed on 03/12/2020 have been examined. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 8-13, claim limitations “ obtaining, determining, control” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “module” coupled with functional languages “obtain, determine, move” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.	Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 8-13 are interpreted to cover the corresponding structure described in the specification that 
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 	If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-3, 5, 8-10, 12, 14-16 and 18 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kodama. [US 2014/0249674 A1], hereinafter referred to as Kodama.
 	As to Claim 1, 8 and 14, Kodama discloses a computer-implemented motion control method for a robot ([see at least 0004, 0012 and 0020]), comprising executing on a processor ([see at least 0022, 0027 and 0036])steps of: obtaining a position and orientation of a starting point where the robot is currently located through a positioning sensor ([see at least 0018, 0025, 0033 and 0055]), and obtaining a position and orientation of a preset target point where the robot is moved to ([see at least 0018, 0025 0033 and 0055]); determining an arc path and a straight path of the robot according to the position and orientation of the starting point, the position and orientation of the preset target point, and a preset arc radius ([see at least Fig. 2A-Fig.2D, 0020, 0025, 0027, 0033, 0050, 0052 and 0055]); and moving the robot to the preset target point according to the determined arc path and straight path ([see at least Fig. 2A-Fig.2D, 0020, 0025, 0027, 0033, 0050, 0052 and 0055]).  

As to Claim 2, 9 and 15, Kodama discloses a method, wherein the step of determining the arc path and the straight path of the robot according to the position and orientation of the starting point, the position and orientation of the preset target point, and the preset arc radius ([see at least Fig. 2A-Fig.2D, 0020, 0025, 0027, 0033, 0050, 0052 and 0055]) comprises: determining a first center of a first circle corresponding to a first circular motion from ([see at least Fig. 2A-Fig.2D, 0020, 0025, 0027, 0033, 0050, 0052 and 0055]), and determining a second center of a second circle corresponding to a second circular motion from the preset target point according to the 1position and orientation of the preset target point and a preset second circumferential radius ([see at least Fig. 2A-Fig.2D, 0020, 0025, 0027, 0033, 0050, 0052 and 0055]); obtaining the position of a tangent point of an internal common tangent of the first circle and the second circle in response to the first circle and the second circle being not intersecting, wherein the first circle is generated according to the first circle center and the first circumferential radius, and the second circle is generated according to the second circle center and the second circumferential radius ([see at least Fig. 2A-Fig.2D, 0020, 0025, 0027, 0033, 0050, 0052 and 0055]); and determining the arc path and the straight path of the robot according to the position of the tangent point ([see at least Fig. 2A-Fig.2D, 0020, 0025, 0027, 0033, 0050, 0052 and 0055]).  

As to Claim 3, 10 and 16, Kodama discloses a method, wherein the step of determining the first center of the first circle corresponding to the first circular motion from the starting point according to the position and orientation of the starting point and the preset first circumferential radius ([see at least Fig. 2A-Fig.2D, 0020, 0025, 0027, 0033, 0050, 0052 and 0055]) comprises: obtaining a second direction at the position of the starting point and perpendicular to a first direction according to the first direction corresponding to the obtained orientation of the starting point ([see at least Fig. 2A-Fig.2D, 0020, 0025, 0027, 0033, 0050, 0052 and 0055]); and determining the first center of the first circle corresponding to the first circular motion from the position of the starting point at the second direction according to the 2first circumferential radius ([see at least Fig. 2A-Fig.2D, 0020, 0025, 0027, 0033, 0050, 0052 and 0055]).

As to Claim 5, 12 and 18, Kodama discloses a method, wherein the step of determining the arc path and the straight path of the robot according to the position of the tangent point ([see at least Fig. 2A-Fig.2D, 0020, 0025, 0027, 0033, 0050, 0052 and 0055])comprises: calculating a distance between any two connected points in a connection relationship ([see at least Fig. 2A-Fig.2D, 0020, 0025, 0027, 0033, 0050, 0052 and 0055]); and selecting a path with the shortest distance from the starting point to the preset target point based on the calculated distance, and obtaining the are path and the straight path comprised in the selected path ([see at least Fig. 2A-Fig.2D, 0020, 0025, 0027, 0033, 0050, 0052 and 0055]).

Allowable Subject Matter
Claims 4, 6, 7, 11, 13, 17, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach the method of claim 2, wherein the step of obtaining the position of the tangent point of the internal common tangent of the first circle and the second circle comprises: obtaining the equation of the tangent where the tangent point is located as follows: y=kx+b; obtaining the equations of the first circle and the second circle where the tangent point is located as follows:  
    PNG
    media_image1.png
    123
    332
    media_image1.png
    Greyscale
 where, (xi0 , yi0) is the center of the first circle, r is the radius of the first circle, and "2 is the center of the second circle; obtaining joint equations based on the tangent equation, the first circle equation, and the second circle equation as:  
    PNG
    media_image2.png
    105
    387
    media_image2.png
    Greyscale
 determining the positions of the tangent points of the internal common tangents of the first circle and the second circle base on the joint equations.

    PNG
    media_image3.png
    235
    837
    media_image3.png
    Greyscale
the connection relationship between the starting point, the preset target point, and the tangent point, where D is the connectivity matrix, A is the starting point, B is the preset target point, 1, 2, 3, 4 represent the internal common tangent point of the first circle and the second circle, and D3 represents a connection distance from the i-th point to the 4j-th point; determining a plurality of paths between the starting point A and the preset target point B and distances corresponding to the plurality of paths based on the connectivity matrix; and selecting the path with the shortest distance from the starting point to the preset target point, and obtaining the arc path and the straight path comprised in the selected path.  

The prior art fails to explicitly teach the method, further comprising: selecting a first temporary point within a predetermined range of the preset target point in response to the first circle intersecting the second circle such that the first temporary point and the second circumferential radius determine the first temporary circle; determining the arc path and the linear path for the robot to move to the first temporary point according to a tangent point of the 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668